DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Morrow on 9/07/2021.

The application has been amended as follows: 
Claims 10-20 are rejoined.
Claim 10 is amended to read as follows:

Claim 10. A method of manufacturing a soluble mineral-protein complex including:
calcium; 
milk protein comprising casein in the form found in milk; 
a mineral selected from the group consisting of iron, zinc, copper, manganese, magnesium, selenium and chromium; and orthophosphorus, 

wherein the mineral is bound to the casein in the form found in milk, 
wherein the mineral bound to the casein in the form found in milk is greater than 1 wt. % of the soluble mineral-protein complex, 
wherein the casein and the orthophosphorus are in a weight ratio between 32:1 and 6.25:1;
wherein the soluble mineral-protein complex is soluble in a solution at a physiological pH between 6.6 to 6.9, 
the method comprising:
a) adding the orthophosphorus to the protein; and 
b) adding the orthophosphorus to the protein to form the complex.

Claim 11 is canceled.

Amend claims 15 and 17-18: Amend the term phosphorous to orthophosphorous.










Allowable Subject Matter
Claims 1, 5-6, 8-10 and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument is persuasive that the closest prior art, the combination of Pakes, Bonfacio, Davis and Guinee fail to disclose or suggest the mineral bound to the casein in the form found in milk is greater than 1 wt. % of the soluble complex, as recited in independent Claim 1. The teaching does not provides the claimed amount of casein is in the form found in milk.  Bonfacio teaches a ferric complex of succinylated casein, not casein in the form found in milk, as required by the present claims. 
The original Specification is clear, at page 7, as submitted: “Preferred embodiments of Complex I Throughout this specification the term milk source should be taken as meaning whole milk or a component thereof sourced from a lactating animal. Preferably, the lactating animal is a mammal. This is because, as will be outlined further below, all mammals have casein (a particularly preferred protein) in their milk. Preferably, the milk source is from cow's milk. Alternatively, the milk source could be from human, sheep, buffalo, goat or another mammal that has relatively high levels of casein in the milk source or mixtures thereof”.
Therefore, the prior art does not disclose, teach nor fairly suggest a soluble mineral-protein complex comprising: 
milk protein comprising casein in the form found in milk; 
a mineral selected from the group consisting of iron, zinc, copper, manganese, magnesium, selenium and chromium; and orthophosphorus, 

with all other components claimed; 
wherein the casein in the form found in milk is sourced from a lactating animal (as defined by Applicant’s own Specification, pg. 7 as submitted). 

Further, Mittal (2015/0164123) teaches amount of such casein bound mineral, however, is not prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793